DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 02/18/2022 has been considered but is rendered moot in light of the rejection set forth in the current office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 4 is dependent on a cancelled claim.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 4 is dependent on a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-19, 24-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. ("Spray-cast multilayer perovskite solar cells with an active-area of 1.5 cm2) in view of  Remeika et al. ("Transferrable optimization of spray-coated PbI2 films for perovskite solar cell fabrication") and further in view of Han (US 2011/0048772).
	Regarding claim 1, Bishop discloses a method of forming a photoactive device, the method comprising providing a perovskite solution, said perovskite solution comprising a perovskite ink, wherein the perovskite ink comprises at least one solvent (fifth paragraph in Methods section on page 9); coating said perovskite solution onto a receiving surface of a substrate thereby forming a layer of a photoactive device (fourth and fifth paragraphs in Methods section on page 9); wherein said layer comprises a perovskite material (fifth paragraph in Methods section on page 9); wherein the perovskite material crystallizes during the coating step (last sentence of fifth paragraph of Methods section on page 9 discloses an annealing step), wherein the step of coating is performed using spray coating (fifth paragraph of Methods section on page 9), and wherein an active area of said photoactive device is 1.5 cm2 (line 4 of first paragraph on page 9). 
	Bishop does not explicitly disclose the perovskite solution comprises a surfactant.
	Remeika discloses a method of forming a photoactive device (abstract) using spray coating (section 3.1, page 5712), and further discloses challenges in spray coating, and that wetting can be improved by adding surfactants to the ink (second paragraph of Section 3.1 on page 5712). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a surfactant, as disclosed by Remeika, in the ink of Bishop, because as taught by Remeika, wetting can be improved by adding surfactants to the ink (second paragraph of Section 3.1 on page 5712).
	Modified Bishop does not explicitly disclose a concentration of said surfactant in said perovskite-surfactant solution is selected from the range of 0.01 to 1 mM.  
	As the degree of ink wetting and material cost are variables that can be modified, among others, by adjusting the concentration of said surfactant in said perovskite-surfactant solution, with said degree of ink wetting and material cost both increasing as the concentration of said surfactant is increased, the precise concentration of surfactant in said perovskite-surfactant solution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed concentration of said surfactant in said perovskite-surfactant solution cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of said surfactant in the method of modified Bishop to obtain the desired balance between the degree of ink wetting and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Bishop does disclose the addition of surfactants to the ink (lines 8 and 9 of second paragraph of section 3.1 on page 5712), modified Bishop does not explicitly disclose wherein during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface.
Han discloses an ink used in photovoltaic devices (abstract) and further discloses there are many surfactants known in the art that can be included in the ink formulations. An exemplary listing, without limitation, of surfactants that can be included in the inks can include non-ionic, amphoteric or anionic surfactants… ([0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the surfactants disclosed by Han, including the disclosed non-ionic and anionic surfactants, as the surfactant in the ink of modified Bishop, because as evidenced by Han, the use of any of the disclosed surfactants amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the disclosed surfactants as the surfactant in the ink of modified Bishop based on the teaching of Han.
With regard to the limitation "during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface"; both the instant specification and modified Bishop use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 4, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses said coating is performed at a coating speed of 200 mm/s (Bishop - fifth paragraph of Methods section on page 9).
	Regarding claim 6, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses said substrate is heated to a temperature of 100°C during said step of coating (Bishop - third paragraph of Results section on page 2; the disclosed conversion of the precursor film to a perovskite at 100°C for 45 minutes is considered part of the coating step).
	Regarding claim 7, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses combining said surfactant and said perovskite ink to form said perovskite-surfactant solution (Remeika - second paragraph of Section 3.1 on page 5712). 
Regarding claim 8, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the perovskite material comprises methylammonium lead halide (Bishop - third paragraph of Results section on page 2).
Regarding claim 10, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the at least one solvent comprises DMF (Bishop - third paragraph of Results section on page 2).
	Regarding claim 15, Bishop discloses a method of forming a photoactive device, the method comprising providing a perovskite solution, said perovskite solution comprising a perovskite ink, wherein the perovskite ink comprises at least one solvent (fifth paragraph in Methods section on page 9); coating said perovskite solution onto a receiving surface of a substrate thereby forming a layer of a photoactive device (fourth and fifth paragraphs in Methods section on page 9); wherein said layer comprises a perovskite material (fifth paragraph in Methods section on page 9); wherein the perovskite material crystallizes during the coating step (last sentence of fifth paragraph of Methods section on page 9 discloses an annealing step), wherein the step of coating is performed using spray coating (fifth paragraph of Methods section on page 9), and wherein said coating is performed at a coating speed of 200 mm/s (fifth paragraph of Methods section on page 9).
	Bishop does not explicitly disclose the perovskite solution comprises a surfactant.
	Remeika discloses a method of forming a photoactive device (abstract) using spray coating (section 3.1, page 5712), and further discloses challenges in spray coating, and that wetting can be improved by adding surfactants to the ink (second paragraph of Section 3.1 on page 5712). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a surfactant, as disclosed by Remeika, in the ink of Bishop, because as taught by Remeika, wetting can be improved by adding surfactants to the ink (second paragraph of Section 3.1 on page 5712).
	Modified Bishop does not explicitly disclose a concentration of said surfactant in said perovskite-surfactant solution is selected from the range of 0.01 to 1 mM.  
	As the degree of ink wetting and material cost are variables that can be modified, among others, by adjusting the concentration of said surfactant in said perovskite-surfactant solution, with said degree of ink wetting and material cost both increasing as the concentration of said surfactant is increased, the precise concentration of surfactant in said perovskite-surfactant solution would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed concentration of said surfactant in said perovskite-surfactant solution cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the concentration of said surfactant in the method of modified Bishop to obtain the desired balance between the degree of ink wetting and material cost (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
While modified Bishop does disclose the addition of surfactants to the ink (lines 8 and 9 of second paragraph of section 3.1 on page 5712), modified Bishop does not explicitly disclose wherein during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface.
Han discloses an ink used in photovoltaic devices (abstract) and further discloses there are many surfactants known in the art that can be included in the ink formulations. An exemplary listing, without limitation, of surfactants that can be included in the inks can include non-ionic, amphoteric or anionic surfactants… ([0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the surfactants disclosed by Han, including the disclosed non-ionic and anionic surfactants, as the surfactant in the ink of modified Bishop, because as evidenced by Han, the use of any of the disclosed surfactants amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using any of the disclosed surfactants as the surfactant in the ink of modified Bishop based on the teaching of Han.
With regard to the limitation "during the step of coating the surfactant forms a first self-assembled layer at a first interface, the first interface being an interface of the substrate and the perovskite-surfactant solution, with hydrophobic groups of the surfactant aligned to the receiving surface of the substrate and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the first interface; wherein during the step of coating the surfactant further forms a second self-assembled layer at a second interface, the second interface being an interface of the perovskite-surfactant solution and air, with hydrophobic groups of the surfactant pointing to the air and hydrophilic groups of the surfactant aligned to the perovskite-surfactant solution at the second interface"; both the instant specification and modified Bishop use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, modified Bishop discloses all the claim limitations as set forth above.  Modified Bishop further discloses an active area of said photoactive device is 1.5 cm2 (Bishop - line 4 of first paragraph on page 9).
Regarding claims 12 and 17, modified Bishop discloses all the claim limitations as set forth above. 
While modified Bishop does not explicitly disclose said active area is at least 15 cm2, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claims 13 and 18, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses said photoactive device is a photovoltaic cell (Bishop - abstract).
	Regarding claims 14 and 19, modified Bishop discloses all the claim limitations as set forth above.  Modified Bishop further discloses said photovoltaic cell is characterized by an active area of 1.5 cm2 (Bishop - line 4 of first paragraph on page 9). 
With regard to the limitation "wherein said photovoltaic cell is characterized by a photovoltaic efficiency of at least 15%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 24, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the perovskite material is characterized by a formula having a halide ion (Bishop - third paragraph of Results section on page 2).
Regarding claim 25, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the perovskite material crystallizes during evaporation of the solvent during the step of coating (Bishop - third paragraph of Results section on page 2).  It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 26, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the perovskite ink comprises a perovskite precursor that forms the perovskite material during coating of the perovskite-surfactant solution (Bishop - third paragraph of Results section on page 2).
Regarding claim 27, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the perovskite precursor crystallizes into the perovskite layer as the solvent evaporates (Bishop - third paragraph of Results section on page 2).
Regarding claim 28, modified Bishop discloses all the claim limitations as set forth above. 
	With regard to the limitation "wherein crystallized particles and/or crystallized islands of the perovskite material form in the coated perovskite-surfactant solution after the solution is coated onto the receiving surface of the substrate", ", both the instant specification and modified Bishop use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 29, modified Bishop discloses all the claim limitations as set forth above.  Modified Bishop further discloses the layer of the photoactive device comprises the surfactant (Remeika - second paragraph of Section 3.1 on page 5712). 
	With regard to the limitation "wherein the surfactant passivates charge traps in the perovskite material", both the instant specification and modified Bishop use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 11 and 30, modified Bishop discloses all the claim limitations as set forth above. Modified Bishop further discloses the surfactant is a zwitterionic surfactant (Han - [0060], amphoteric surfactant).
Regarding claim 32, modified Bishop discloses all the claim limitations as set forth above.
With regard to the limitation "the surfactant self-assembles forming a hydrophobic layer on a surface of the perovskite material", both the instant specification and modified Bishop use the same surfactant in the method of forming the photoactive device, therefore, one of ordinary skill would expect the same properties as those claimed during the step of coating.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. ("Spray-cast multilayer perovskite solar cells with an active-area of 1.5 cm2) in view of  Remeika et al. ("Transferrable optimization of spray-coated PbI2 films for perovskite solar cell fabrication") further in view of Han (US 2011/0048772) as applied to claim 1 above, and further in view of Wang et al. ("Doped hole transport layer for efficiency enhancement in planar heterojunction organolead trihalide perovskite solar cells").
	Regarding claim 31, modified Bishop discloses all the claim limitations as set forth above. 
	Modified Bishop does not explicitly disclose the receiving surface comprises a hydrophobic surface.
	Wang discloses a method of forming a photoactive device, and further discloses providing a perovskite solution on a hydrophobic surface (Figure 1a).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit the perovskite-surfactant solution of modified Bishop on a hydrophobic surface, as disclosed by Wang, because as taught by Wang, use of a doped PTAA layer reduced device series resistance, and increased the device fill factor and open circuit voltage without sacrificing the short circuit current (abstract).

Relevant Art
Tait et al., Lee et al., and Chang et al., cited in the attached PTO-892, are relevant to scalable deposition techniques for perovskite layers in photoactive devices.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-19, and 24-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726